Citation Nr: 0626741	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-31 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to service connection for acid reflux 
disease.

2.  Propriety of a reduction in the schedular evaluation 
assigned for residuals of carcinoma of the prostate from 
100 percent to 0 percent, as effectuated by a rating 
decision of May 23, 2002.

3.  Entitlement to an increased rating for residuals of 
carcinoma of the prostate, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, including the RO's action in 
November 2005 in which the veteran's claim for service 
connection for acid reflux disease was denied.  Such 
denial was followed by the veteran's submission of a March 
2006 statement, which the undersigned reasonably construes 
as a notice of disagreement with the November 2005 denial, 
thereby establishing the Board's jurisdiction of such 
issue.  Given that a statement of the case or other needed 
development has not to date been undertaken, such matter 
is addressed in the Remand portion of the document that 
follows.  See Manlincon v. West, 12 Vet.App. 238 (1999).  
Such remand is to the RO via the VA's Appeals Management 
Center (AMC) in Washington, DC.

In addition to a prior RO hearing, the veteran was 
afforded a hearing before the Board, sitting at the RO, in 
May 2006.  At such hearing, the veteran offered testimony 
in support of his entitlement to service connection for 
acid reflux disease and submitted additional documentary 
evidence as to that matter, along with a signed waiver for 
its initial consideration by the RO.  As well, the veteran 
withdrew from appellate consideration the other issues 
remaining on appeal.  



FINDING OF FACT

The veteran by way of his statement of May 25, 2006, 
withdrew from appellate consideration the issues of the 
propriety of a reduction in the schedular evaluation 
assigned for residuals of carcinoma of the prostate from 
100 percent to 0 percent, as effectuated by a rating 
decision of May 23, 2002, and entitlement to an increased 
rating for residuals of carcinoma of the prostate, 
currently evaluated as 40 percent disabling.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to 
those issues of the propriety of a reduction in the 
schedular evaluation assigned for residuals of carcinoma 
of the prostate from 100 percent to 0 percent, as 
effectuated by a rating decision of May 23, 2002, and 
entitlement to an increased rating for residuals of 
carcinoma of the prostate, by the veteran-appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  Here, the veteran, 
by means of his testimony of May 25, 2006, indicated 
specifically that he was no longer pursuing the previously 
developed claims involving the propriety of a reduction in 
the schedular evaluation assigned for residuals of 
carcinoma of the prostate from 100 percent to 0 percent, 
as effectuated by a rating decision of May 23, 2002, or 
entitlement to an increased rating for residuals of 
carcinoma of the prostate, currently evaluated as 40 
percent disabling, and was withdrawing same from appellate 
consideration.  Such request was not subsequently 
retracted, nor was any additional notice of disagreement 
or substantive appeal as to those matters thereafter filed 
within the prescribed time limits.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to those matters, and as the Board does 
not have jurisdiction to review the appeals relating 
thereto, they must be dismissed.


ORDER

The appeal as to the propriety of a reduction in the 
schedular evaluation assigned for residuals of carcinoma 
of the prostate from 100 percent to 0 percent, as 
effectuated by a rating decision of May 23, 2002, and 
entitlement to an increased rating for residuals of 
carcinoma of the prostate, currently evaluated as 40 
percent disabling, are dismissed.


REMAND

As for the issue remaining on appeal, issuance of a 
statement of the case is found to be necessary per 
Manlincon.  In addition, in oral testimony furnished by 
the veteran at his Board hearing in May 2006, he expanded 
his claim for service connection to include the question 
of whether his acid reflux disease is secondary to 
service-connected disabilities of residuals of prostate 
carcinoma and associated erectile dysfunction, and post-
traumatic stress disorder (PTSD) with an adjustment 
disorder and depressed mood.  Additional procedural and 
evidentiary development actions are deemed to be in order, 
particularly in terms of obtaining medical input as to the 
date of onset of the veteran's claimed acid reflux disease 
and its etiology.  

Accordingly, this portion of the appeal is REMANDED for 
the following actions:  

1.  Consistent with the provisions of 
38 U.S.C.A. §§ 5100, 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2005), the 
veteran must be notified of what 
information and evidence are still 
needed to substantiate his claim of 
entitlement to direct and secondary 
service connection for acid reflux 
disease, as well as notice of the 
holding in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006) 
(notice of five elements required in a 
claim for service connection), as 
applicable to this matter.  In terms of 
his claim for secondary service 
connection, the veteran must be advised 
of the need to produce competent 
evidence that his claimed acid reflux 
disease is secondary to or aggravated 
by one or more service-connected 
disabilities.  The veteran must also be 
notified of what portion of that 
evidence VA will secure, and what 
portion he himself must submit.  He 
must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he 
supplies sufficient, identifying 
information and written authorization.

Depending on the response received from 
the veteran, any and all assistance due 
him obtaining evidence in support of 
his entitlement to the benefit sought 
on appeal must be furnished to him.  

2.  Any and all available records of VA 
medical treatment, not already on file, 
which pertain to the veteran's claimed 
acid reflux disease must be obtained 
for inclusion in the claims folder.  

3.  Thereafter, the veteran must be 
afforded a VA gastrointestinal 
examination for the purpose of 
identifying any existing acid reflux 
disorder, its approximate date of 
onset, and its etiology.  The claims 
folder in its entirety is to be 
furnished to such clinician for review.  
The examination must include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation and any needed 
diagnostic studies.  

The examiner must then offer an 
opinion, with full supporting 
rationale, addressing the following:

(a)  Is it at least as likely 
as not (50 percent or greater 
probability) that any 
existing acid reflux disease 
of the veteran originated 
during the veteran's period 
of military service from June 
1968 to February 1970 or is 
otherwise related to that 
period of military service?

(b)  Is it at least as likely 
as not that any currently 
existing acid reflux disease 
of the veteran was caused by 
his service-connected PTSD 
with adjustment disorder and 
depressed mood, or residuals 
of prostate carcinoma with 
erectile dysfunction?

(c)  Is it at least as likely 
as not that the veteran's 
service-connected PTSD with 
adjustment disorder and 
depressed mood or residuals 
of prostate carcinoma with 
erectile dysfunction have 
aggravated his acid reflux 
disease?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim. 

The clinician is further informed that 
with secondary service connection 
claims such as the one on appeal, 
aggravation for legal purposes has been 
defined as an additional increment of 
disability of the other condition (here 
acid reflux disease) beyond its natural 
progression.  It is a chronic worsening 
of the underlying condition versus a 
temporary flare-up of symptoms.

The examiner is also requested to 
provide a rationale for any opinion 
provided.

The claims file must be provided to the 
clinician for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.

4.  Lastly, the veteran's claim of 
entitlement to service connection for 
acid reflux disease on direct and 
secondary bases must be readjudicated 
on the basis of all of the evidence of 
all of the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
statement of the case, which must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  

The veteran is hereby advised that, 
following his receipt of the statement 
of the case, he must perfect his appeal 
by the timely submission of a 
substantive appeal or a VA Form 9, 
Appeal to the Board of Veterans' 
Appeals, within the remainder of the 
appeal period ending November 21, 2006, 
or sixty days from the date of mailing 
of the statement of the case.  Filing 
of the substantive appeal is required 
to permit the Board to address the 
merits of the veteran's appeal at some 
later point.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the AMC/RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary development and to 

preserve the veteran's due process rights.  No inference 
should be drawn as to the outcome of this matter by the 
actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


